United States Court of Appeals
                    For the First Circuit


No. 19-1971

                   UNITED STATES OF AMERICA,

                           Appellee,

                              v.

               JESUS LEONARDO CASTILLO-MARTINEZ,

                     Defendant, Appellant.


                         ERRATA SHEET

     The opinion of this Court, issued on October 27, 2021, is
amended as follows:
    On page 16, line 19, replace "Lozada" with "Lozada"
     On page 60, line 23, replace "United States v. Soto-Mateo"
with "United States v. Soto-Mateo"
    On page 61, line 1, replace "See" with "See"